TOWNSEND, Circuit Judge.
The articles in question are boxes used as coverings for Sumatra tobacco, and were classified for duty at 35 per cent, ad valorem, under the provisions of paragraph 208, Tariff Act 1897 [U. S. Comp. St. 1901, p. 1647], on the ground that said boxes come within that portion of section 19 of the act of June 10, 1890 [U. S. Comp. St. 1901, p. 1924] which provides that “if there be used for covering or holding imported merchandise, whether dutiable or free, any unusual article or form designed for use otherwise than in the bona fide transportation of such merchandise to the United States, additional duty shall be levied and collected' upon such material or article at the rate to which the same would be subject if separately imported.” It .is undisputed that the boxes are not the usual coverings of imported tobacco, but there is no evidence that such boxes were designed for use otherwise than in the bona fide transportation of such merchandise to the United States. In fact, the testimony shows that they are not designed for any other use, but are thrown away or cut up into kindling wood.
The decision of the board of appraisers is therefore reversed.